UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6115



ROBERT E. PLATSHORN,

                                             Petitioner - Appellant,

          versus


JOHN HAHN, Warden, FCI, Petersburg; UNITED
STATES PAROLE COMMISSION,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-449)


Submitted:   December 30, 1998            Decided:   January 15, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Buscemi, MORGAN, LEWIS & BOCKIUS, Washington, D.C., for Ap-
pellant. Debra Jean Prillaman, Assistant United States Attorney,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Platshorn appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Platshorn v. Hahn, No. CA-96-449 (E.D. Va. Dec. 1, 1997).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2